EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Therese Hendricks on 3/28/22.

The application has been amended as follows: 

In the claims:


39. 	(Currently Amended) A method according to claim 21 further comprising the step (e) of controlling the temperature of the working fluid within the primary circuit loop within a preselected target range, wherein in step [[(h)]] (e) controlling the temperature of the working fluid is at least partly achieved by controlling the direction and rate of thermal energy exchange between the energy unit and a thermal energy source or store and the method further comprises sensing a first temperature on the first working fluid line and a second temperature on the second working fluid line, and providing the first 

40. (Currently Amended) A method according to claim 31 further comprising sensing an outlet temperature on the outlet of the energy unit and an inlet temperature on the inlet of the energy unit and providing the outlet and inlet temperatures as a temperature input to a control system implementing step [[(he]] (e).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762